LOGO [g69118image002.jpg]

Exhibit 10.26

2006 Senior Management Incentive Bonus Program

Approved by the Compensation Committee on February 6, 2006

 

--------------------------------------------------------------------------------

This 2006 Senior Management Incentive Bonus Program (the “Bonus Plan”) has been
developed to provide incentive compensation to participating members of senior
management (“Participants”) of Concentra Inc. (the “Corporation”) based on a
combination of three factors: the Corporation’s consolidated EBITDA performance
(or, for Business Unit leaders, his or her respective Business Unit’s EBITDA
performance), the Corporation’s consolidated revenue performance (for Business
Unit leaders, his or her respective Business Unit’s revenue performance), and
each Participant’s individual achievement of identified personal objectives. The
Bonus Plan also contains a discretionary component for superior performance.
Participants in the Bonus Plan include members of the Corporation’s senior
management designated by the President and CEO and approved by the Compensation
Committee of the Board of Directors (the “Committee”). The Committee is
responsible for administering the Bonus Plan.

 

A. Bonus Plan Applicable to Members of Senior Management other than the
Executive Vice President and Chief Financial Officer (“CFO”): EBITDA
Performance, Revenue Performance, and Personal Objective Components.

Each Participant other than the CFO will be eligible for incentive compensation
of up to a specified percentage of base salary (“Bonus Potential”), with payment
of a specified percentage of such Bonus Potential based upon the Corporation’s
(or respective Business Unit’s) achievement of its EBITDA performance goal
(“EBITDA Performance”), a specified percentage of such Bonus Potential based
upon the Corporation’s (or respective Business Unit’s) achievement of its
revenue performance goal (“Revenue Performance”), and a specified percentage
based on the Corporation’s determination of the Participant’s achievement of his
or her identified personal objectives (“Personal Objectives”).

Each Participant’s personal Bonus Potential and percentage of Bonus Potential
attributable to achievement of respective EBITDA Performance goals, Revenue
Performance goals, and Personal Objectives are set forth in Exhibit A.

1. EBITDA Performance and Revenue Performance

Once certain minimum thresholds are met, each Participant, other than the CFO,
will receive incentive compensation of up to their EBITDA Performance percentage
of such Participant’s Bonus Potential, and each Participant, other than the CFO,
will receive incentive compensation of up to their Revenue Performance
percentage of such Participant’s Bonus Potential, as outlined in Exhibits B and
C.

 

1



--------------------------------------------------------------------------------

LOGO [g69118image002.jpg]

Exhibit B sets forth the Minimum, Target, and Maximum EBITDA and Revenue
Performance Goals for each Participant. Exhibit C sets forth the Bonus Payments
at the Minimum, Target, and Maximum Performance levels. As the Company (or
respective Business Unit) achieves the Minimum, Target, or Maximum EBITDA
Performance Goal set forth for each Participant, the Participant will receive
the respective Minimum, Target, or Maximum Incremental Bonus set forth on
Exhibit C. Similarly, as the Company (or respective Business Unit) achieves the
Minimum, Target, or Maximum Revenue Performance Goal set forth for each
Participant, the Participant will receive the respective Minimum, Target, or
Maximum Incremental Bonus set forth on Exhibit C. For performance between the
Minimum and Target Performance levels, or between the Target and Maximum
Performance levels, the Bonus would increase ratably from the Minimum
Incremental Bonus levels, through the Target Incremental Bonus levels, and be
capped at the Maximum Incremental Bonus levels.

2. Personal Objectives

Irrespective of the achievement of the EBITDA and Revenue Performance goals set
forth above, each Participant will receive incentive compensation of up to a
specified percentage of base salary based on the Corporation’s determination of
his or her personal achievement of Personal Objectives during 2006. For each
Participant other than the President and CEO, such Participant’s personal
objectives will be developed by the CEO, and the CEO will recommend to the
Committee a percentage reflective of his determination of the Participant’s
achievement of the stated objectives. The President and CEO’s personal
objectives will be developed by the Committee, and the Committee will assign a
percentage reflective of its determination of the President and CEO’s
achievement of the stated objectives.

 

B. Bonus Plan Applicable to Executive Vice President and Chief Financial
Officer.

The CFO will receive incentive compensation of up to the percentage of base
salary set forth on Exhibit A based on the Corporation’s determination of his
personal achievement of specific personal objectives during 2006. The CFO’s
personal objectives will be developed by the CEO, and the CEO will recommend to
the Committee a percentage reflective of his determination of the CFO’s
achievement of the stated objectives.

 

C. Discretionary Superior Performance Component

As an additional component of the Bonus Plan, the Corporation may at the
discretion of the Committee set aside an additional amount in a Superior
Performance Bonus Pool, for payment to such Participants (other than the
President and CEO) in such amounts as shall be determined by the President and
CEO. The Committee shall determine the amount, if any, for such Bonus to be paid
to the President and CEO.

 

2



--------------------------------------------------------------------------------

LOGO [g69118image002.jpg]

 

D. Other Provisions, Conditions, and Requirements.

For all Participants, the Bonus Plan is subject in all respects to the
following:

1. The Corporation will make payments due under the Bonus Plan promptly after
the completion of its annual audit in February or March of 2007. The
Corporation’s computation of EBITDA must reflect a deduction of the amounts
necessary to establish an accrual sufficient to provide for all payments under
the Bonus Plan.

2. The Committee may adjust any financial target contained in the Bonus Plan
based on the Committee’s assessment of unusual events, or based on the effects
of any acquisition by the Corporation or other factor it deems inappropriately
influenced the Corporation’s actual performance (whether positively or
negatively), as compared to the circumstances which were present at the time of
the adoption of the Bonus Plan.

3. The earning and payment of any and all amounts under this Bonus Plan are
subject in all respects to the Corporation’s standard policies with respect to
the earning and payment of bonus and incentive compensation. Among other things,
those policies require that a Participant be employed in good standing on the
date on which payment of bonus or incentive compensation is made to earn and be
eligible to receive any such compensation.

4. The administration of the Bonus Plan, including all computations, payments,
and determinations, falls under the authority of the Committee, and its findings
with respect to any matter under the Bonus Plan are final.

 

3